Citation Nr: 0609752	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to additional compensation for the veteran's 
spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes to the Board of Veterans Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Boston, 
Massachusetts, and Hartford, Connecticut.  As set forth on 
the cover page of this decision, the veteran's claim is now 
in the jurisdiction of the Hartford RO.  

In a January 1995 rating decision, the Boston RO, inter alia, 
denied service connection for migraine headaches, a cerebral 
vascular accident, and coronary artery disease.  In February 
1995, the veteran submitted a Notice of Disagreement with the 
RO's decision and a Statement of the Case was issued in 
October 1996.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 1996.  In November 1998, the Board remanded the 
matter for additional evidentiary development and due process 
considerations.  

While the matter was in remand status, the veteran filed 
additional claims.  In a January 2004 rating decision, the 
Hartford RO denied service connection for PTSD.  In February 
2004, the RO denied additional compensation for the veteran's 
spouse.  In February 2004, the veteran submitted a Notice of 
Disagreement with the RO's decisions and Statements of the 
Case were issued in April 2004.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 2004.  In February 2005, the 
Board remanded the matter for additional development of the 
evidence and due process considerations.  

In August 2005, the veteran submitted a claim for an 
increased rating for his service-connected hearing loss and 
nasal allergy.  This matter has not yet been addressed by the 
RO.  Inasmuch as this matter is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for initial consideration.


FINDINGS OF FACT

1.  A migraine headache disorder or a cerebral vascular 
accident were not clinically evident in service or for many 
years thereafter and the most probative evidence indicates 
that such disorder is not causally related to the veteran's 
service, any incident therein, or any service-connected 
disability.  

2.  A cardiovascular disorder was not present in service or 
for many years thereafter and the most probative evidence 
indicates that such disorder is not causally related to the 
veteran's service, any incident therein, or any service-
connected disability.  

3.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.  

4.  Service connection is currently in effect for nasal 
allergy with sinusitis (rated as 10 percent disabling); 
tinnitus (rated as 10 percent disabling); conductive deafness 
(rated as zero percent disabling); and post-operative 
residuals of a deviated nasal septum (rated as zero percent 
disabling).  The veteran's combined disability rating is 20 
percent.  


CONCLUSIONS OF LAW

1.  A migraine headache disorder or a cerebral vascular 
accident were not incurred in service, may not be presumed to 
have been incurred in service, and are not causally related 
to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).

2.  A cardiovascular disorder was not incurred in service, 
may not be presumed to have been incurred in service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

4.  The criteria for entitlement to additional compensation 
for the veteran's spouse have not been met. 38 U.S.C.A. § 
1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In August and November 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was also 
advised to submit or identify any additional information that 
he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

To the extent that the veteran did not receive a VCAA notice 
prior to the initial rating decision denying his claim, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the VCAA notices and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claims as evidenced by subsequent supplemental statements of 
the case.  Moreover, the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical and personnel 
records are on file and the RO obtained all available post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  Indeed, in addition to the 
service medical records, the record on appeal contains post-
service VA and private clinical records spanning more than 
five decades, from April 1953 to June 2005.  

The veteran has been afforded VA medical and psychiatric 
examinations in connection with his claims.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  The 
veteran has also been afforded VA medical examinations in 
connection with his claims.  The Board finds that an 
additional medical examination or opinion is not necessary to 
make a decision on the claims.  Under the VCAA, an 
examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

As set forth in more detail below, the service medical 
records are entirely negative for any indication of 
headaches, a cerebral vascular accident, or a cardiovascular 
disorder.  Additionally, the Board finds that the record 
contains no indication that the veteran's current migraine 
headache or cardiovascular disorder, or his cerebral vascular 
attack, is associated with his active service, any event 
therein, or any service-connected disability.  With respect 
to the claim of service connection for PTSD, the record 
contains no evidence of a current diagnosis of that 
disability.  Absent such evidence, another VA medical 
examination is not necessary.  Id.

Here, the Board notes that the veteran has argued that 
additional development is warranted with respect to his 
claimed PTSD stressors.  Again, however, the record on appeal 
is negative for a current diagnosis of PTSD.  Absent such 
evidence, the Board finds that further development action 
regarding corroboration of the veteran's stressors is not 
warranted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case with respect to 
the issues adjudicated in this decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

I.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease or an organic disease of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In addition to the legal criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria; (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

II.  Analysis

Service connection for residuals of a cerebral vascular 
accident and headaches

The veteran seeks service connection for residuals of a 
cerebral vascular accident and headaches.  He contends hat he 
experienced migraine headaches in service and on a continuous 
basis thereafter.  He also claims that his migraine headache 
disability made him more susceptible to having a stroke.  
Alternatively, the veteran has contended that his headaches 
and cerebral vascular accident may be causally related to his 
service-connected allergy disorder.  

As a preliminary matter, the Board notes that the objective 
evidence of record does not support the veteran's contentions 
that he experienced migraine headaches in service and on a 
continuous basis thereafter.  

For example, the service medical records are entirely 
negative for notations of a cerebral vascular accident or 
headaches.  At his January 1953 military separation medical 
examination, the veteran's vascular system was normal and no 
neurologic abnormalities were identified on clinical 
evaluation.  

Shortly after his separation from service, the veteran 
submitted an application for VA compensation benefits.  His 
application is silent for any mention of a cerebral vascular 
accident or headaches.  In addition, the Board notes that the 
veteran was afforded a VA medical examination in April 1953, 
which is negative for complaints or findings of a cerebral 
vascular accident or headaches.  Indeed, neurologic 
evaluation was normal at the time of the examination.  

The Board further notes that in August 1971 and February 
1977, the veteran filed additional claims for VA benefits.  
These claims are likewise negative for complaints or findings 
of a cerebral vascular accident or headaches, as is medical 
evidence obtained in support of the claims.  Similarly, lay 
statements from the veteran's relatives, dated in 1980 and 
1982, indicate that the veteran had had symptoms of sneezing, 
nasal congestion, and itching since service.  These 
statements, however, make no reference to any other 
symptomatology, including migraine headaches.  

In fact, a review of the five-volume record shows that but 
for a notation of a temporary post-spinal headache following 
excision of a pilonidal cyst in September 1959, the 
contemporaneous medical records are negative for complaints 
of headaches until March 1985, more than 20 years after 
service.  

According to March 1985 private medical records, the veteran 
sought treatment at that time for a migraine headache.  He 
reported that he had had migraines at the age of 16, which he 
outgrew by the age of 18.  He indicated that he thereafter 
experienced minor headaches on a yearly basis since that time 
but had not had a severe migraine until 1985.  The veteran 
was evaluated, but the results of the evaluation were normal.  
The veteran was diagnosed as having confusional migraine, but 
the examiner described the veteran's story as "odd."  

Thereafter, the record shows that the veteran began to 
complain of migraine headaches on a consistent basis in 
January 1990, following a left posterior frontal infarction.  

Based on the foregoing evidence, the Board finds that it 
cannot be said that the veteran's headache disorder or 
cerebral vascular accident were present in service or within 
the first post-service year.  

Likewise, the Board has considered the provisions of 38 
C.F.R. § 3.303(b), in light of the veteran's claims of 
continuous symptomatology since service.  In Savage v. Gober, 
10 Vet. App. 488 (1997), it was noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 32 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage v. Gober, 1 Vet. App. 
488.  Thus, the Board finds that the contemporaneous records 
are entitled to more probative weight than the recollections 
of the veteran of events which occurred decades previously.

For similar reasons, the Board finds that the more recent 
medical evidence noting the veteran's longstanding headache 
history or his reported history of in-service or pre-service 
headaches is lacking in probative value.  

For example, at a VA medical examination in April 1994, the 
veteran described "in a tedious manner for over an hour," 
his medical history.  Specifically, he claimed that he had 
had migraines as a child, which recurred during service.  The 
examiner noted that the in-service migraine episode had not 
been documented.  The headaches apparently abated and then 
began again in 1953 and continued to the present day.  After 
examining the veteran, the examiner diagnosed complicated 
migraine in a patient with a history of a small infarct.  The 
examiner indicated that 

The long nature of this abnormality is consistent 
with the patient having had migraine as a child.  
It is my opinion that the migraine preceded the 
service although it was quiescent for most of the 
service, it may have occurred one time in the 
service and is now consistently occurring.  
However, he has been diagnosed as having transient 
ischemic attacks, although they cannot be 
differentiated from the complicated migraines.  It 
is my opinion that this is all complicated migraine 
with small stroke as a result of complicated 
migraine.  My opinion is that this is all related 
to migraine and etiology of migraine is probably a 
familial origin as the patient had it as a child.  

The examiner further recommended psychiatric evaluation, 
theorizing that much of the veteran's symptomatology may be 
due to his psychiatric state.  

While the Board has considered this evidence, there is no 
basis upon which to award service connection.  As noted, 
contrary to the veteran's assertions, the record is wholly 
lacking in any objective indication of a headache disorder or 
a cerebral vascular attack before service, in service, or for 
more than three decades thereafter.  The Court has made clear 
that a bare transcription of a lay history is not transformed 
into probative medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that medical opinions based 
on a history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value).

In view of the foregoing, the Board finds that a headache 
disorder or a cerebral vascular accident were not present in 
service or for many years thereafter, nor does the objective 
evidence of record support the veteran's contentions of 
continuous symptomatology since service.  

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, the medical evidence of record establishes 
that the veteran currently has a migraine headache disorder 
and sustained a stroke in January 1990.  For example, in a 
March 1990 letter, the veteran's private physician indicated 
that the veteran had been his patient since 1985.  He noted 
that the veteran carried a diagnosis of complex and 
confusional migraine.  He further noted that the veteran had 
sustained a small stroke in January 1990, followed by 
increased migraine headaches, with symptoms such as jittery 
feelings and dizziness.  The physician indicated that some of 
this may represent transient ischemic episodes and some may 
represent complex migraines.  

None of the medical evidence of record, however, contains a 
link between the veteran's current headache disorder or 
cerebral vascular accident and his active service or any 
incident therein, nor is a link shown to the veteran's 
service-connected nasal or allergy disorders.  In fact, where 
the medical evidence does address such a relationship, it is 
negative to the veteran's claim.  

For example, the veteran again underwent VA medical 
examination in August 2003.  The examiner indicated that he 
had reviewed the veteran's claims folder in connection with 
the examination.  The veteran reported a history of 
allergies, nasal fracture, and a cerebral vascular attack.  
The diagnoses included long history of migraine headaches.  
The examiner noted that the veteran had reported that his 
migraines had begun prior to service and worsened after nasal 
trauma in service.  However, the examiner indicated that he 
found no clinical evidence to suggest that migraine headaches 
adversely affected the veteran in his post-service career in 
business.  He further noted that the veteran's history of a 
cerebral vascular accident was consistent with 
cerebrovascular arteriosclerosis with a history that was 
significant for hyperlipidemia and at least 40 pack year 
history of smoking.  The examiner further noted that there 
was no clinical evidence to support a relationship between 
migraine headaches and cerebrovascular accident, the history 
of nasal fracture, allergies, or coronary artery disease.  

The Board notes that the only evidence of record which 
supports a relationship between the veteran's migraine 
headaches and cerebral vascular accident and his service or 
service-connected disabilities is his own opinion.  As the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, however, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his own opinions regarding etiology are not probative and do 
not provide a basis on which to grant the claim.  

In summary, the Board finds that the evidence shows that a 
headache disorder or a cerebral vascular attack was not 
present in service or for many years thereafter and the 
record contains no probative evidence that the veteran's 
current headache disorder or a cerebral vascular attack are 
causally related to his active service, any incident therein, 
or any service-connected disability.  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for a headache disorder or a cerebral vascular 
attack.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection for residuals a cardiovascular disorder

The veteran seeks service connection for a cardiovascular 
disorder.  He claims that such disorder had its inception in 
service, as evidenced by a service medical record which 
contains a notation of chest pain.  He has also argued that 
his cardiovascular disorder is causally related to a service-
connected dental disorder.  

A review of the veteran's service medical records is entirely 
negative for notations of a cardiovascular disorder.  While 
the service medical records do include a Sick Call record 
noting a complaint of "pains chest," no cardiovascular 
disorder was diagnosed at that time or at any point during 
service.  In fact, at the veteran's January 1953 military 
separation medical examination, his heart and vascular system 
were found to be normal.  A chest X-ray was also negative.  

The post-service medical records are likewise negative for 
complaints or findings of a cardiovascular disorder for many 
years after service.  In that regard, the record shows that 
following his separation from service, the veteran submitted 
an application for VA compensation benefits, seeking service 
connection for residuals of an ear injury.  His application, 
however, is silent for any mention of a cardiovascular 
disorder.  In connection with his claim, the veteran was 
afforded a VA medical examination in April 1953, which is 
negative for complaints or findings of a cardiovascular 
disorder.  In fact, cardiovascular examination was normal at 
that time.  

The Board further observes that the veteran filed additional 
claims for VA benefits in August 1971 and February 1977.  
These claims are likewise entirely negative for complaints or 
findings of a cardiovascular disorder, as is medical evidence 
obtained in support of those claims.  

The record on appeal, in fact, indicates that a 
cardiovascular disability was not identified until January 
1991, approximately thirty-five years after service 
separation, when the veteran was diagnosed as having coronary 
artery disease with angina pectoris.  

Although the record shows that a cardiovascular disorder was 
not present in service or within the first post-service year, 
as set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The record, however, contains no indication that the 
veteran's current cardiovascular disorder is causally related 
to his active service or any incident therein.  The post-
service record contains numerous medical records pertaining 
to the veteran's treatment for a cardiovascular disorder.  
None of these records, however, relates the veteran's current 
cardiovascular disorder to his active service or any incident 
therein.  

In summary, the Board finds that the evidence shows that a 
cardiovascular disorder was not present in service or for 
many years thereafter and the record contains no indication 
that the veteran's current cardiovascular disorder is 
causally related to his active service or any incident 
therein.  Absent such evidence, the Board finds that service 
connection for a cardiovascular disorder on a direct or 
presumptive basis is not warranted.

The veteran has also theorized that his current 
cardiovascular disorder is causally related to a service-
connected dental disability.  In support of his assertion, he 
has submitted an article from USA Today which discusses a 
medical study showing a increased incidence of heart disease 
in people with periodontal disease.  

As noted above, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability which is proximately 
due to aggravated by a service-connected disease or injury.  

A review of the record shows that in a January 1951 dental 
rating decision, the RO granted service connection for 
carious tooth number 23 for purposes of VA outpatient 
treatment.  The record contains no indication that service 
connection is in effect for any other dental disability.  

As a preliminary matter, the Board notes that VA law provides 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2005).  Thus, 
secondary service connection under 3.310 based on a service-
connected carious tooth does not appear to be legally 
warranted.  

In any event, the Board notes that the medical evidence of 
record contains absolutely no indication that the veteran's 
current cardiovascular disorder is causally related to dental 
caries on tooth number 23.  

While the veteran has submitted a newspaper article 
suggesting a link between periodontal disease and heart 
illness, the article mentions no link between dental caries 
and heart illness.  Moreover, the newspaper article simply 
provides speculative generic statements and does not pertain 
specifically to the veteran's case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  For these reasons, the Board 
assigns this evidence limited probative value.  

In addition, the Board has considered the veteran's lay 
assertions that his current cardiovascular disorder is 
related to his military service or his service-connected 
dental caries; however, the Board must assign his assertions 
little probative weight as there is no indication of record 
to indicate that the veteran has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the evidence shows that a 
cardiovascular disorder was not present in service or for 
many years thereafter and the record contains no indication 
that the veteran's current cardiovascular disorder is 
causally related to his active service, any incident therein, 
or any service-connected disability.  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for a cardiovascular disorder.  38 U.S.C.A. § 
5107(b) (West 2002).

Service connection for PTSD.

The veteran also seeks service connection for PTSD.  In his 
August 2003 claim, the veteran indicated that during his tour 
of duty aboard the USS Coral Sea, many life threatening 
incidents occurred on the flight deck.  In particular, the 
veteran indicated that on one occasion in 1951, another 
sailor "had his head smashed when the arresting gear (cable 
that stops the plane) struck him."  

As set forth above, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
the applicable criteria; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently has PTSD.  As a result, service connection for this 
disability must be denied.

A careful review of the five volume record in this case, 
containing medical evidence spanning more than five decades, 
reveals no diagnosis of PTSD.  While the veteran reported in 
his August 2003 claim that he "noticed in my treatment notes 
that I have post-traumatic stress disorder," the Board can 
find no such diagnosis.  The RO was similarly unsuccessful.  

The record does show that the veteran has been evaluated on 
numerous occasions in connection with his psychiatric 
complaints and has been diagnosed as having anxiety and 
depression.  However, such condition has been attributed to 
stressors in the veteran's personal life, such as financial 
pressures and his spouse's illness.  Again, despite being 
evaluated on numerous occasions, PTSD has apparently never 
been diagnosed.  

In that regard, over the course of this appeal, the veteran 
was repeated advised to submit medical evidence of a current 
diagnosis of PTSD.  Despite such notification no evidence was 
forthcoming.  

The Board has considered the veteran's assertions to the 
effect that he believes he has been diagnosed as having PTSD.  
However, such statements are not probative.  The Court has 
held that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

The Board has also considered the veteran's assertions that 
he currently has PTSD due to the stressful incidents in 
service that he has described.  As a lay person, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's own testimony is not probative evidence that he 
has PTSD.

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  As the probative 
evidence shows that the veteran does not have PTSD, the Board 
finds that his claim of service connection for this 
disability must be denied.

Entitlement to additional compensation for the veteran's 
spouse.

Under VA laws and regulations, an additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 
38 C.F.R. § 3.4(b)(2) (2005). 

In this case, service connection is currently in effect for 
nasal allergy with sinusitis (rated as 10 percent disabling); 
tinnitus (rated as 10 percent disabling); conductive deafness 
(rated as zero percent disabling); and post-operative 
residuals of a deviated nasal septum (rated as zero percent 
disabling).  The veteran's combined disability rating is 20 
percent.  

Because the veteran's combined disability rating is less than 
30 percent, he is not legally entitled to additional 
compensation for any dependents, including his spouse.  38 
U.S.C.A. §§ 1115, 1135 (West 2002).

In a case such as this where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
the benefit-of-the-doubt doctrine is inapplicable to this 
claim.  


ORDER

Entitlement to service connection for residuals of a cerebral 
vascular accident is denied.

Entitlement to service connection for migraine headaches is 
denied

Entitlement to service connection for a cardiovascular 
disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to additional compensation for the veteran's 
spouse is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


